Exhibit 10.1


THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Third Amendment”),
made and entered into as of the 30th day of August, 2003, by and between
Streicher Mobile Fueling, Inc., a Florida corporation (hereinafter referred to
as “Borrower”), and Congress Financial Corporation (Florida) (hereinafter
referred to as “Lender”).
 
R E C I T A L S:
 
A. On September 26, 2002, Borrower and Lender entered into a Loan and Security
Agreement (the “Agreement”), establishing a revolving line of credit (the
“Revolving Loans”) by Lender in favor of Borrower.
 
B. Borrower and Lender executed a Consent and First Amendment to Loan and
Security Agreement dated as of March 31, 2003 (the “First Amendment”),
consenting to certain subordinated debt of Borrower and modifying certain
defined terms in the Agreement.
 
C. Borrower and Lender executed a Second Amendment to Loan and Security
Agreement dated as of August 29, 2003 (the “Second Amendment”), (1) permitting
Borrower to incur certain additional secured Indebtedness, and (2) releasing
Lender’s security interest in the patents (including the related trade names
utilized in such patents) constituting a portion of the Collateral, subject to
the terms and conditions stated therein.
 
D. The amount of the additional secured Indebtedness contemplated by the Second
Amendment exceeds the actual amount thereof, and copies of certain documentation
required pursuant to the conditions precedent specified in the Second Amendment
have not yet been furnished to Lender.
 
E. Borrower and Obligor (as defined in the Agreement) have requested that Lender
(1) modify certain terms of the Agreement in order to reflect the lower amount
of additional secured Indebtedness, and (2) consent to the effectiveness of the
Second Amendment despite certain conditions precedent thereto having not yet
been complied with, and Lender is agreeable to same, subject to the terms and
conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual covenants of the parties hereto,
and for other good and valuable consideration, it is agreed as follows:
 
1.  The foregoing statements are true and correct and are incorporated herein as
if set forth in full.
 
2.  Unless otherwise defined herein, all terms used herein shall have the
definitions specified in the Agreement, as modified by the First Amendment and
the Second Amendment; all references hereinafter made to the Agreement to
include the modifications thereto effectuated pursuant to the First Amendment
and the Second Amendment.
 

--------------------------------------------------------------------------------


 
3.  The Agreement is hereby modified as follows (all references to Sections
being the applicable Sections of the Agreement):
 

(a)  
The following defined terms and definitions in Section 1 are amended and
restated in their entirety to read as follows:

 
“Fixed Charges” shall mean, for any period, the sum of the following, determined
on a consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP: (a) scheduled principal and interest payments,
(b) capital expenditures, (c) cash income taxes, and (d) cash dividends. For
purposes of this definition, (i) the principal portion of approximately
$3,509,000 in Borrower’s Indebtedness to Borrower’s existing lenders other than
Lender being repaid on or about August 29, 2003 will be excluded, and (ii) any
non-scheduled pre-payments of principal made during the period from the net
proceeds of additional paid in capital during the same period, will be excluded.
 
1.48 “Net Income” shall mean for any period, for Borrower and its Subsidiaries
on a consolidated basis, the net income of the Borrower and its Subsidiaries
from continuing operations excluding any interest income and any extraordinary
and/or one time or unusual and non-recurring gains for that period.
Notwithstanding anything to the contrary herein, the $757,000.00 non-recurring
gain realized from the August 29, 2003 extinguishment of Borrower’s Indebtedness
to TransAmerica Equipment Financial Services Corporation will be included as Net
Income.
 

(b)  
Section 9.9(g) is amended and restated in its entirety to read as follows:

 
(g) Indebtedness of Borrower evidenced by the 10% Senior Secured Notes dated as
of August 29, 2003 in the aggregate principal amount of $6,925,000.00 (the
“August 2003 Indebtedness”) and secured by a security interest in Borrower’s
Vehicles and related patents, all pursuant to documentation containing terms
satisfactorily subordinating such Indebtedness to the Obligations and otherwise
acceptable to Lender
 

(c)  
The minimum Effective Book Net Worth required pursuant to Section 9.17 is
reduced to $11,925,000.00.

 
4.  Each and every reference to the Agreement in the other Financing Agreements
shall be deemed to refer to the Agreement, as modified by this Third Amendment.
 
5.  Lender’s receipt of the following items shall no longer constitute
conditions precedent to the effectiveness of the Second Amendment, but rather
the failure to furnish each of such items to Lender on or before October 15,
2003 shall constitute an Event of Default under the Agreement:
 

(a)  
copies of the final executed documents evidencing and securing the August 2003
Indebtedness in form and substance satisfactory to Lender;

 
2

--------------------------------------------------------------------------------





 

(b)  
a copy of the Amendment to Articles (hereinafter defined), certified by the
Florida Secretary of State; and

 

(c)  
such additional documents, instruments and agreements as are required hereunder
as well as those which Lender or its counsel may reasonably request in writing
furnished to Borrower on or before October 2, 2003.

 
6.  Borrower represents and warrants to Lender that, except as has been
otherwise disclosed to Lender in writing, the representations and warranties
contained in the Agreement and all related loan documentation are true and
correct on and as of the date hereof (with the same force and effect as if made
on and as of the date hereof, other than representations and warranties made as
of a specific date which shall be deemed made as of such date) and with respect
to this Third Amendment and the related documentation referenced herein, and
that no Default or Event of Default shall have occurred and be continuing.
Specifically, Borrower represents and warrants that its Articles of
Incorporation and Bylaws, certified on September 26, 2002 were not amended on or
subsequent to their aforesaid certification date, other than the July 23, 2003
amendment to Articles of Incorporation increasing the number of authorized
shares of common stock from 20,000,000 to 50,000,000 shares (the “Amendment to
Articles”).
 
7.  Borrower acknowledges and confirms that all Collateral furnished in
connection with the Agreement, except patents, continue to secure the
Obligations and indebtedness thereunder, as hereby modified.
 
8.  Borrower and Obligor each hereby release and forever discharge Lender and
each and every one of its directors, officers, employees, representatives, legal
counsel, agents, parents, subsidiaries and affiliates, and persons employed or
engaged by them, whether past or present (hereinafter collectively referred to
as the “Lender Releasees”), of and from all actions, agreements, damages,
judgments, claims, counterclaims, and demands whatsoever, liquidated or
unliquidated, contingent or fixed, determined or undetermined, at law or in
equity, which Borrower or Obligor, had, now has, or may have against the Lender
Releasees, or any of them, for, upon or by reason of any matter, cause or thing
whatsoever to the date of this Third Amendment, whether arising out of, related
to or pertaining to the Obligations, the Financing Agreements, or otherwise,
including, without limitation, the negotiation, closing, administration, and
funding of the Obligations or the Financing Agreements. Borrower and Obligor
each acknowledges that this provision is a material inducement for Lender
entering into this Third Amendment and this provision shall survive payment in
full of all Obligations and termination of all Financing Agreements.
 
9.  Borrower shall pay all out-of-pocket expenses incurred by Lender in
connection with the preparation for and closing of the transaction contemplated
under this Third Amendment, including, without limitation, the fees and expenses
of special counsel for Lender. In addition, Borrower shall pay any and all taxes
(together with interest and penalties, if any, applicable thereto) and fees,
including, without limitation, documentary stamp taxes, now or hereafter
required in connection with the execution and delivery of the Agreement, as
hereby amended, and all related documents, instruments and agreements.
 
3

--------------------------------------------------------------------------------


 
10.  Except as expressly modified herein, all terms and provisions of the
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection with the Agreement, shall remain unchanged and in full
force and effect; provided, however, in the event of any inconsistency,
incongruity or conflict between the terms of the Agreement and the terms of this
Third Amendment, the terms of this Third Amendment shall govern and control. No
consent of Lender hereunder shall operate as a waiver or continuing consent with
respect to any instance or event other than those specified herein. Neither this
Third Amendment nor any earlier waiver or amendment of the Agreement will
constitute a novation or have the effect of discharging any liability or
obligation evidenced by the Agreement or any related document. This Third
Amendment shall not be deemed to prejudice any rights or remedies which Lender
may now have or may have in the future under or in connection with the Agreement
or the Financing Agreements or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified. This Third
Amendment is part of the Agreement and constitutes a Financing Agreement
thereunder.
 
11.  All covenants, agreements, representations and warranties contained herein
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of Lender.
 
12.  This Third Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.
 
13.  This Third Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Florida, without giving effect to its
conflict of law principles.
 
14.  LENDER, BORROWER AND OBLIGOR EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
THIRD AMENDMENT OR THE AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS THIRD
AMENDMENT.
 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment the
day and year first above written.
 
BORROWER:


STREICHER MOBILE FUELING, INC., a Florida corporation
 
By:/s/Richard E. Gathright
Name: Richard E. Gathright
Title: President & CEO
LENDER:


CONGRESS FINANCIAL CORPORATION
(FLORIDA)
 
By:/s/Pat Cloninger
Name: Pat Cloninger
Title: Vice President



5

--------------------------------------------------------------------------------



JOINDER
 
The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing or any future amendment to the Agreement but,
nevertheless, consents to all terms and provisions of the Third Amendment which
are applicable to it, and agrees to be bound by and comply with such terms and
provisions, and (3) acknowledges and confirms that its guarantee in favor of
Lender executed in connection with the Agreement its valid and binding and
remains in full force and effect in accordance with its terms (without defense,
setoff or counterclaim against enforcement thereof), which include, without
limitation, its guarantee in connection with the Agreement, as modified by the
Third Amendment.
 
GUARANTOR:


STREICHER REALTY, INC., a Florida corporation
 
By:/s/ Richard E. Gathright
Name: Richard E. Gathright
Title: President & CEO




               
6

--------------------------------------------------------------------------------